DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-42, as filed on May 4, 2020 were previously pending.  On July 8, 2020, Applicant filed preliminary amendments to the claims, where Applicant amended claims 3, 20, and 31; and canceled claims 4-6, 14-17, 21-23, 30, and 32-42 (the “July 8, 2020 Preliminary Amendment”).  Claims 1, 2, 7-13, 18, 19, and 24-29 were not amended in the July 8, 2020 Preliminary Amendment.  Therefore, claims 1-3, 7-13, 18-20, 24-29, and 31, as recited in the July 8, 2020 Preliminary Amendment, are currently pending and subject to the non-final office action below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 11, 2020, was considered by the examiner and was in compliance with the provisions of 37 C.F.R. 1.97.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 7-13, 18-20, 24-29, and 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  See MPEP § 2106; see also Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (hereinafter referred to as the “2019 Revised PEG”).

Step 1 of the Alice/Mayo Test
Following Step 1 of the Alice/Mayo Test, claims 1-3 and 7-13 are directed to a system for enabling an operator to generate a genomic health record of a subject, which is also within one of the four statutory categories (i.e., a machine or apparatus). See MPEP § 2106.03.  Claims 18-20, 24-29, and 31 are directed to a method for enabling an operator to generate a genomic health record of a subject, which is within one of the four statutory categories (i.e., a process). See id.

Step 2A of the Alice/Mayo Test – Prong One
Following Prong One of Step 2A of the Alice/Mayo Test, claims 1 and 18 are rejected under 35 U.S.C. § 101, because the claimed invention is directed to an abstract idea without significantly more.  Claim 1 recites the following limitations (and claim 18 substantially recites the following limitations):
a system for enabling an operator to generate a genomic health record of a subject, comprising:

a database comprising clinical indications;

a communications interface in communication with a computer of said operator; and

a mobile computing device comprising a computer processor operatively coupled
to said database and said communications interface, wherein said computer processor is
programmed to

(i) receive a request from said mobile computing device of said operator to evaluate a clinical indication of said subject,

(ii) upon receiving said request, determine genomic data relevant to said clinical indication, and

(iii) generate an output, which output comprises a recommendation that said operator have said genomic data obtained for said subject.

However, the aforementioned limitations that are identified in underlined font comprise a process that, under its broadest reasonable interpretation, falls within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  The Mental Processes category covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, or opinion) (i.e., making a determination of what genomic data is relevant to a clinical indication, and generating a recommendation to collect genomic data from a subject).  That is, other than reciting: (1) a system; (2) a database comprising clinical indications; (3) a communications interface; (4) a computer; (5) a mobile computing device; (6) a computer processor operatively coupled to said database and said communications interface; and the step of: (7) receiving a request from said mobile computing device of said operator to evaluate a clinical indication of said subject, the context of claims 1 and 18 encompass a concept that is capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, and/or opinion) (i.e., making a determination of what genomic data is relevant to a clinical indication, and generating a recommendation to collect genomic data from a subject).
The aforementioned claim limitations described in claims 1 and 18 are analogous to claim limitations directed toward concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, because they merely recite limitations which encompass a person mentally and/or manually: (1) making determinations (i.e., observations, evaluations, judgements, or opinions) of what genomic data is relevant to a clinical condition; and (2) generating a recommendation (i.e., observations, evaluations, judgments, or opinions) to collect genomic data from a subject.  Medical professionals, such as physicians, commonly make these types of observations, evaluations, judgments, or opinions with their medical knowledge mentally and/or manually using a pen and paper using.  If a claim limitation, under its broadest reasonable interpretation, covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  Accordingly, claims 1 and 18 recite an abstract idea.
Examiner notes that claims 2, 3, 7-13 (which individually depend on claim 1 due to their respective chains of dependency) further narrow the abstract idea described in claim 1 respectively, and similarly cover limitations directed to narrowing the abstract concept described in claim 1 which is directed to a concept which is capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper ) (i.e., making a determination of what genomic data is relevant to a clinical indication, and generating a recommendation to collect genomic data from a subject).  Similarly, 19, 20, 24-29, and 31 (which individually depend on claim 18 due to their respective chains of dependency), further narrow the abstract idea described in claim 18 respectively, and similarly cover limitations directed to the same abstract concept described above (i.e., making a determination of what genomic data is relevant to a clinical indication, and generating a recommendation to collect genomic data from a subject).  Therefore, dependent claims 2, 3, 7-13, 19, 20, 24-29, and 31 are also directed to the aforementioned abstract idea.  Examiner notes that: (1) dependent claims 3, 8, 10, 13, 20, 25, 27, and 31 include limitations that are deemed to be additional elements, and require further analysis under Prong Two of Step 2A; and (2) dependent claims 2, 7, 9, 11, 12, 19, 24, 26, 28, and 29 do not provide any limitations that are deemed to be additional elements which require further analysis under Prong Two of Step 2A.

Step 2A of the Alice/Mayo Test – Prong Two
Following Prong Two of Step 2A of the Alice/Mayo Test, this judicial exception is not integrated into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  In particular, claim 1 recites and claim 18 substantially recites the additional elements of (identified in bold font below):
a system (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) for enabling an operator to generate a genomic health record of a subject, comprising:

a database comprising clinical indications (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f) and (generally linking the abstract idea to a particular field of use, as noted below, see MPEP § 2106.05(e));

a communications interface (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) in communication with a computer (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) of said operator; and

a mobile computing device (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) comprising a computer processor operatively coupled to said database and said communications interface (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), wherein said computer processor is programmed to

(i) receive a request from said mobile computing device of said operator to evaluate a clinical indication of said subject (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g) and (generally linking the abstract idea to a particular field of use, as noted below, see MPEP § 2106.05(e)),

(ii) upon receiving said request, determine genomic data relevant to said clinical indication, and

(iii) generate an output, which output comprises a recommendation that said operator have said genomic data obtained for said subject.

However, the recitation of these limitations is made with a high-level of generality (i.e., using computer components and software to perform the abstract mental process of making a determination of what genomic data is relevant to a clinical indication, and generating a recommendation to collect genomic data from a subject), such that it amounts to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; (2) adding insignificant extra-solution activity to the judicial exception; and (3) generally linking the use of the judicial exception to a particular technological environment or field of use (i.e., merely linking the abstract mental process to the field of genetic testing). See MPEP §§ 2106.05(f), (g), (h).
as a tool to implement the claimed limitations (e.g., see MPEP § 2106.05(f)):
			- Invoking computers or other machinery merely as a tool to perform an existing process, e.g. see, Affinity Labs v. DirecTV – similarly, the current invention invokes computers (i.e., the system, database, communications interface, computer, mobile computing device, and computer processor) to perform the existing processes of: making a determination of what genomic data is relevant to a clinical indication, and generating a recommendation to collect genomic data from a subject);
			- Using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data), e.g. see, TLI Communications LLC v. AV Auto, LLC – similarly, the current invention invokes the system, database, communications interface, computer, mobile computing device, and computer processor, as tools to execute the abstract idea; and
		- Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g. see, Intellectual Ventures I LLC v. Capital One Bank – similarly, the current invention merely requires computer processor to be programmed to ultimately perform the limitations identified in claims 1 and 18 as being directed to the abstract idea.
- The following are examples of insignificant extra-solution activities (e.g., see MPEP § 2106.05(g)):
		- Examples of Mere Data Gathering/Mere Data Outputting:
			- Performing clinical tests on individuals to obtain input for an equation, e.g., see In re Grams – similarly, the current invention merely utilizes the step of receiving a request from the operator’s mobile computing device, described in claims 1 and 18 to get a directive for what clinical indications need to be evaluated; and
- Obtaining information about transactions using the Internet to verify credit card transactions, e.g., see CyberSource v. Retail Decisions, Inc. – similarly, the limitation directed to “receiving a request from a mobile computing device of said operator to evaluate a claims 1 and 18, is similarly deemed to be a necessary data gathering step (i.e., “receiving” the request is a necessary gathering step before the system is able to: (i) make the determinations for what genomic data is relevant to the clinical indications; and (ii) generate the recommendations to collect the genomic data from the subject).
- The following represent examples that courts have identified as generally linking the abstract idea to a particular technological environment (e.g., see MPEP § 2106.05(h)):
- Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g., see FairWarning v. Iatric Sys. – similarly, the database that comprises clinical findings, described in claims 1 and 18, merely limits the claims to the field of general medicine; and
- Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g., see Electric Power Group, LLC v. Alstom S.A. – similarly, the limitation directed to  receiving requests to evaluate the clinical indications, described in claims 1 and 18, merely limits the claims to the field of general medicine.
Thus, the additional elements in independent claims 1 and 18 are not indicative of integrating the judicial exception into a practical application.  Similarly, dependent claims 2, 7, 9, 11, 12, 19, 24, 26, 28, and 29 do not recite any additional elements outside of those identified as being directed to the abstract idea, described above.  Examiner notes that dependent claims 3, 8, 10, 13, 20, 25, 27, and 31 recite the following additional elements (in bold font below):
wherein said computer processor is further programmed to navigate said operator to at least one of a clinical view, a disease category view, a disease view, and a genes view, subsequent to receiving said request from said computer of said operator to evaluate said clinical indication (insignificant extra-solution activity as noted above, see MPEP § 2106.05(g)) (as described in claims 3 and 20);

apply an artificial intelligence algorithm to said clinical indication and said information of said subject to determine said genomic data relevant to said clinical indication (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f) and (generally linking the abstract idea to a particular field of use, as noted below, see MPEP § 2106.05(e)) (as described in claims 8 and 25);

wherein said artificial intelligence algorithm comprises an optimization based on a constraint comprising one or more of: a number of said one or more genetic tests, a cost of said one or more genetic tests, an accuracy of said evaluation of said clinical indication, and a confidence of said evaluation of said clinical indication (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f) and (generally linking the abstract idea to a particular field of use, as noted below, see MPEP § 2106.05(e)) (as described in claims 10 and 27); and

wherein said mobile computing device is selected from the group consisting of a smart phone, a tablet computer, a smart watch, and a wearable computer (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) (as described in claims 13 and 31).

However, these additional elements in dependent claims 3, 8, 10, 13, 20, 25, 27, and 31 are deemed to be no more than (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) generally linking the use of the judicial exception to a particular technological environment or field of use (i.e., merely linking the abstract mental process to the field of medical systems that use artificial intelligence), for similar reasons as identified above. See analysis above; see also MPEP §§ 2106.05(f), (h).  As such, the additional elements in dependent claims 3, 8, 10, 13, 20, 25, 27, and 31 are not indicative of integrating the judicial exception into a practical application.
Unlike the claims that have been held as a whole to be directed to an improvement or otherwise directed to something more than the abstract idea, claims 1-3, 7-13, 18-20, 24-29, and 31: (1) are not directed to improvements to the functioning of a computer, or to any other technology or technical field similar to the Enfish, LLC v. Microsoft Corp. case (see MPEP § 2106.05(a)); (2) do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see USPTO Memorandum, Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, issued June 7, 2018 (available at claims 1-3, 7-13, 18-20, 24-29, and 31 do not recite additional elements that integrate the judicial exception into a practical application.

Step 2B of the Alice/Mayo Test for Claims
Following Step 2B of the Alice/Mayo Test, claims 1-3, 7-13, 18-20, 24-29, and 31 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to whether the abstract idea is integrated into a practical application, the additional elements of claims 1-3, 7-13, 18-20, 24-29, and 31 amount to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; (2) adding insignificant extra-solution activity to the judicial exception; and (3) generally linking the use of the judicial exception to a particular technological environment or field of use. See MPEP §§ 2106.05(f), (g), (h).
Further the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the courts recognize, or those having ordinary skill in the art would recognize, to be well-understood, routine, and conventional computer components. See MPEP §§ 2106.05 (d).
The additional elements of claims 1, 3, 8, 10, 13, 18, 20, 25, 27, and 31, as recited, the system; database; communications interface; computer; mobile computing device; computer processor; artificial 
	- Regarding the system; database; communications interface; computer; mobile computing device; computer processor; artificial intelligence algorithm; smart phone; a tablet computer; a smart watch; and a wearable computer - Applicant generally describes these computer components at a high-level in the specification.
- For example, Applicant generally describes the computer system that is programmed to implement the claimed invention as including “a central processing unit, which can be a single core multi core processor, or a plurality of processors for parallel processing.”  Applicant’s specification as filed on May, 4, 2020, paragraph [0092].  Applicant also discloses that the computer system includes a memory, such as “random-access memory, read-only memory, flash memory), electronic storage unit 815 (e.g., hard disk); and a communication interface 820 (e.g., network adapter) for communicating with one or more other systems.” Id. These components are described at a high level, and are the equivalent of generic computer components (i.e., generic computer processors, memory devices/storage units, and network communications devices).  Therefore, this disclosure shows that the system; database; communications interface; computer; mobile computing device; and computer processor, are generic computing devices.  Such devices are old and well-known computing devices in the medical industry.
		- Similarly, the specification discloses that the artificial intelligence-based algorithms described in the claimed invention comprise “machine learning algorithms selected from the group consisting of: a support vector machine (SVM), a naïve Bayes classification, a random i.e., generic, math-based software algorithms). Applicant’s specification, at paragraph [0069].  This disclosure shows that the artificial intelligence algorithm, may be embodied by generic, math-based software algorithms as well, and such algorithms are old and well-known in the medical industry.
- Further, the specification discloses that the remote computer systems that communicate with the computer system may include “personal computers (e.g., portable PC), slate or tablet PC's (e.g., Apple® iPad, Samsung® Galaxy Tab), telephones, Smart phones (e.g., Apple® iPhone, Android-enabled device, Blackberry®), or personal digital assistants” (i.e., generic mobile computing devices). Applicant’s specification, at paragraph [0097].  This disclosure shows that the smart phone; a tablet computer; a smart watch; and a wearable computer, may be embodied by generic mobile computing devices as well, and such devices are old and well-known computing devices in the medical industry.
Therefore, the disclosure in Applicant’s specification shows that the aforementioned computer components are well-known, routine, and conventional computer components that are previously known in the industry. See MPEP § 2106.05(d).
- Regarding the steps and features of: receiving a request from said mobile computing device of said operator to evaluate a clinical indication of said subject; and navigating said operator to at least one of a clinical view, a disease category view, a disease view, and a genes view, subsequent to receiving said request from said computer of said operator to evaluate said clinical indication - The following represents an example that courts have identified to be well-understood, routine, and conventional activities (e.g., see MPEP § 2106.05(d)):
	- Receiving or transmitting data over a network, e.g., see Intellectual Ventures v. Symantec – similarly, the limitations directed to: “receiving the requests” and “navigating” the operator to the different views on the computing device, described in claims 1, 3, 18, and 20, are also deemed to be well-understood, routine, and conventional activity in the medical field, because they also represent mere collection and transmission of data over a network (i.e., merely (i) receiving/collecting the requests to evaluate the clinical indications, and (ii) transmitting the different screens (i.e., the clinical view; disease category view; disease view; and genes view) to the computing device); and
- A web browser’s back and forward button functionality, e.g., see Internet Patent Corp. v. Active Network, Inc. – similarly the limitations directed to: “navigating” the operator to the different views on the computing device, described in claims 3 and 20, are claimed in a generic manner (i.e., generally stating that operator is taken to a different screen on the computing device to view different genetic information is deemed to be a well-understood, routine, and conventional function in the medical industry).
Therefore, the additional described in claims 1, 3, 8, 10, 13, 18, 20, 25, 27, and 31 are deemed to be additional elements which do not amount to significantly more than the abstract idea identified above.
Thus, taken alone, the additional elements of claims 1, 3, 8, 10, 13, 18, 20, 25, 27, and 31 do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functionality of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.  Therefore, whether taken individually or as an ordered combination, claims 1, 3, 8, 10, 13, 18, 20, 25, 27, and 31 are nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Additionally, dependent claims 2, 7, 9, 11, and 12 (which individually depend on claim 1 due to their respective chains of dependency); and claims 19, 24, 26, 28, and 29 (which individually depend on claim 18 due to their respective chains of dependency), do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As described above, dependent claims 2, 7, 9, 11, 12, 19, 24, 26, 28, and 29 do not include any additional elements beyond those identified as well-understood, routine, and conventional components as described above in the subject claims 1 and 18.  Dependent claims 2, 7, 9, 11, 12, 19, 24, 26, 28, and 29 merely add limitations that further narrow the abstract idea described in independent claims 1 and 18.  Therefore, claims 1-3, 7-13, 18-20, 24-29, and 31 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, 13, 18-20, 24, and 31 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by:
- Hawkins (Pub. No. US 2014/0032125).

	Regarding claims 1 and 18,
		- Amarasingham teaches:
			- a system for enabling an operator to generate a genomic health record of a subject, comprising (as described in claim 1) (Hawkins, paragraph [0013]; Paragraph [0013] discloses a system (i.e., a system), which may include a storage medium including first genetic sequence data, one or more processors, and memory.  The memory may store instructions that, when executed, cause the processor to receive an indication of selection of a first diagnostic algorithm of two or more diagnostic algorithms for analyzing genetic sequence data (i.e., enabling an operator to generate a genomic health record of a subject).).:
				- a database comprising clinical indications (as described in claim 1) (Hawkins, paragraphs [0038] and [0100]; Paragraph [0038] discloses that the genetic sequence data may be accessed from a networked storage device (i.e., a database containing clinical indications).  Paragraph [0100] also discloses that genetic sequence data 516 is stored in a genetic sequence data storage medium 512 (e.g., one or more storage devices each including a non-transitory computer readable medium) (i.e., a database containing clinical indications).);
				- a communications interface in communication with a computer of said operator (as described in claim 1) (Hawkins, paragraph [0131]; Paragraph [0131] discloses that the computing device includes a low-speed expansion port 814, which may include various communication ports (e.g., USB, Bluetooth®, Ethernet, wireless Ethernet) may be coupled to one or more input/output devices, such as a keyboard, a pointing device, a scanner, or a networking device such as a switch or router, e.g., through a network adapter (i.e., communication interfaces in communication with the computer).); and
a mobile computing device comprising a computer processor operatively coupled to said database and said communications interface, wherein said computer processor is programmed to (as described in claim 1) (Hawkins, paragraph [0127]; Paragraph [0127] discloses a mobile computing device 850 in communication with the computing device 800, which can be used to implement the rapid genetic testing techniques described in the disclosure.  Paragraph [0133] discloses that the mobile computing device 850 includes a processor 852 (i.e., a computer processor) and a communication interface 866 (i.e., coupled to a communications interface).);
			-  a method for enabling an operator to generate a genomic health record of a subject, comprising (as described in claim 18) (Hawkins, paragraph [0005]; Paragraph [0005] discloses a method that may include receiving an indication of selection of a first diagnostic algorithm of two or more of diagnostic algorithms for analyzing genetic sequence data (i.e., enabling an operator to generate a genomic health record of a subject).);
	- (i) receiving a request from said mobile computing device of said operator to evaluate a clinical indication of said subject (as described in claims 1 and 18) (Hawkins, paragraph [0051]; Paragraph [0051] discloses that results of the analysis executed upon e.g., the genetic sequence data by the selected genetic analysis application(s), may be provided to a user (218).  The user, in some examples, may include the requestor, a physician or other medical professional who directed the requestor to obtain the information provided by the analysis (i.e., receiving a request to evaluate a clinical indication of a subject).);
- (ii) upon receiving said request, determining genomic data relevant to said clinical condition (as described in claims 1 and 18) (Hawkins, paragraph [0118]; Paragraph [0118] discloses that the system includes a testing algorithm, which in some implementations, may be designed to identify genetic information suspected to be relevant to a particular condition or disease (i.e., determining genomic data relevant to said clinical condition).); and
- (iii) generating an output, which output comprises a recommendation that said operator have said genomic data obtained for said subject (as described in claims 1 and 18) Hawkins, paragraph [0035]; Paragraph [0035] discloses that based upon results obtained via a first genetic analysis application, the system 100 may recommend one or more additional genetic analysis applications 102 to obtain further information regarding the genetic sequence data 106 and/or the patient 110 (i.e., recommending that said operator have said genomic data obtained for said subject).).

	Regarding claims 2 and 19,
		- Hawkins discloses the limitations of: claim 1 (which claim 2 depends on); and claim 18 (which claim 19 depends on), as described above.
		- Hawkins further discloses a system and method, wherein:
			- the operator is a physician (as described in claims 2 and 19) (Hawkins, paragraph [0051]; Paragraph [0051] discloses that the user, in some examples, may include the requestor, a physician or other medical professional who directed the requestor to obtain the information provided by the analysis (i.e., the operator is a physician).).

	Regarding claims 3 and 20,
		- Hawkins discloses the limitations of: claim 1 (which claim 3 depends on); and claim 18 (which claim 20 depends on), as described above.
		- Hawkins further discloses a system and method, wherein:
			- said computer processor is further programmed to navigate said operator to at least one of a clinical view, a disease category view, a disease view, and a genes view, subsequent to receiving said request from said computer of said operator to evaluate said clinical indication (as described in claims 3 and 20) (Hawkins, paragraph [0057], FIGS. 3A-3C; Paragraph [0057] discloses that Figures 3A through 3C present example user interfaces for reviewing, selecting, and requesting execution of genetic analysis applications.  Turning to FIG. 3A, a screen shot 300 for an interface for placing orders for genetic analysis applications, in some implementations, may include a header bar 302, a side menu bar 304, and a main window 306.  A user such as "John Doe" as named in a i.e., navigating an operator to a genes view).  Paragraph [0057] further discloses that the user “John Doe”, in some implementations, may be a physician, lab technician, researcher, veterinarian, technician, or other professional interested in obtaining results of analysis of genetic sequence data.).

	Regarding claims 7 and 24,
		- Hawkins discloses the limitations of: claim 1 (which claim 7 depends on); and claim 18 (which claim 24 depends on), as described above.
		- Hawkins further discloses a system and method, wherein:
			- said computer processor is further programmed to navigate said operator to at least one of a clinical view, a disease category view, a disease view, and a genes view, subsequent to receiving said request from said computer of said operator to evaluate said clinical indication (as described in claims 7 and 24) (Hawkins, paragraph [0045]; Paragraph [0045] discloses that rather than initially presenting one or more applications, a menu may provide a user with a number of application categories, a search box, a number of symptoms (i.e., the genomic data relevant to said clinical indication is determined based at least in part on information of clinical symptoms).).

claims 13 and 31,
		- Hawkins discloses the limitations of: claim 1 (which claim 13 depends on); and claim 18 (which claim 31 depends on), as described above.
		- Hawkins further discloses a system and method, wherein:
			- said mobile computing device is selected from the group consisting of a smart phone, a tablet computer, a smart watch, and a wearable computer (as described in claims 13 and 31) (Hawkins, paragraph [0127]; Paragraph [0127] discloses that the mobile computing device 850 is intended to represent various forms of mobile devices, such as personal digital assistants, cellular telephones, smart-phones (i.e., the mobile computing device may be a smart phone), and other similar computing devices.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-10 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Hawkins (Pub. No. US 2014/0032125); in view of:
- Sun et al. (Pub. No. US 2019/0384889).

	Regarding claims 8 and 25,
		- Hawkins discloses the limitations of: claim 7 (which claim 8 depends on); and claim 24 (which claim 25 depends on), as described in the Claim Rejections - 35 U.S.C. § 102 Section above.
		- Hawkins does not explicitly teach a system and method, wherein:
- said computer processor is further programmed to apply an artificial intelligence algorithm to said clinical indication and said information of said subject to determine said genomic data relevant to said clinical indication (as described in claims 8 and 25).
		- However, in analogous art of medical systems and methods for facilitating genetic analyses, Sun teaches a system and method, comprising:
			- said computer processor is further programmed to apply an artificial intelligence algorithm to said clinical indication and said information of said subject to determine said genomic data relevant to said clinical indication (as described in claims 8 and 25) (Sun, paragraphs [0021] and [0059]; Paragraph [0021] teaches that the disclosed techniques employ a multi-task machine-learning survival model (i.e., an artificial intelligence model) to formulate the task of generating hypothesis of gene therapy targets as an optimization problem.  The multi-task survival model can include separate survival models for each type of cancer.  Each survival model can be configured to evaluate the patient survival data and the patient genetic data for a specific type of cancer to identify genetic factors that could be attributed to the survival times of the respective patients (i.e., applying an artificial intelligence algorithm to said clinical indication and said information of said subject to determine said genomic data relevant to said clinical indication).  Paragraph [0059] teaches that these features are beneficial for facilitating better identification of active genetic factors associated with different types of cancers.).
Hawkins, to incorporate a step and feature directed to applying a machine learning model to determine genomic factors that are relevant to a patient’s clinical condition, as taught by Sun, in order to better identify active genetic factors that are associated with different types of diseases. See Sun, paragraph [0059]; see also MPEP § 2143 G.

	Regarding claims 9 and 26,
		- The combination of Hawkins, as modified in view of Sun, teaches the limitations of: claim 8 (which claim 9 depends on); and claim 25 (which claim 26 depends on), as described above.
		- Hawkins further teaches a system and method, wherein:
			- said recommendation comprises one or more genetic tests to obtain said genomic data for said subject (as described in claims 9 and 26) (Hawkins, paragraph [0035]; Paragraph [0035] teaches that based upon results obtained via a first genetic analysis application, the system 100 may recommend one or more additional genetic analysis applications 102 to obtain further information regarding the genetic sequence data 106 and/or the patient 110 (i.e., recommending that said operator have said genomic data obtained for said subject).  Paragraph [0035] further teaches that in one example, based upon a resistance pattern of mutations, a recommendation may be presented for further information regarding additional in vivo or in vitro diagnostic tests of one or more further genetic analysis applications (i.e., recommending one or more genetic tests to obtain said genomic data for said subject).).
	The motivation and rationale to modify the rapid analysis genomic sequence data system and method taught by Hawkins, as modified in view of Sun, described in the analysis of the obviousness rejection of claims 8 and 25 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

claims 10 and 27,
		- The combination of Hawkins, as modified in view of Sun, teaches the limitations of: claim 9 (which claim 10 depends on); and claim 25 (which claim 27 depends on), as described above.
		- Sun further teaches a system and method, wherein:
			- said artificial intelligence algorithm comprises an optimization based on a constraint comprising one or more of: a number of said one or more genetic tests, a cost of said one or more genetic tests, an accuracy of said evaluation of said clinical indication, and a confidence of said evaluation of said clinical indication (as described in claims 10 and 27) (Sun, paragraphs [0021], [0025], and [0035]; Paragraph [0021] teaches that the multi-task machine-learning survival model for formulating the task of generating hypotheses of gene therapy targets is employed as an optimization problem (i.e., the artificial intelligence algorithm comprises an optimization). Paragraph [0021] further teaches that in one or more embodiments, the multi-task survival model can be applied to simultaneously identify active genetic factors for each type of cancer using the separate survival models for each type of cancer.  Common active genetic factors shared between two or more cancer types can then be identified and new disease association parameters can be developed based on the identified common active genetic factors.  The new disease association parameters can then be used as input to optimize or update the individual survival models, thereby causing the updated survival models to provide enhanced identification of active genetic factors (i.e., optimizing the artificial intelligence algorithms).  Paragraph [0035] teaches that by leveraging disease association information, the survival models of associated cancer types could borrow information from each other, thereby facilitating more efficient and accurate identification of active genetic factors across the all types of cancer (i.e., the optimization of the artificial intelligence algorithms is based in increasing the accuracy of said clinical indications).  Paragraph [0025] teaches that these features are beneficial for identifying promising and cost-effective gene therapy targets with significantly increased or enhanced processing speeds.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods for facilitating genetic analyses at the time of the effective filing date of the claimed invention to Hawkins, as modified in view of Sun, to incorporate a step and feature directed to optimizing an machine-learning model based on increasing the accuracy of identifying active genetic factors across different types of diseases, as taught by Sun, in order to identify promising and cost-effective gene therapy targets with significantly increased or enhanced processing speeds. See Sun, paragraph [0025]; see also MPEP § 2143 G.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Hawkins (Pub. No. US 2014/0032125); as modified in view of: Sun et al. (Pub. No. US 2019/0384889), as applied to claim 10 above, and further in view of:
- Amarasingham et al. (Pub. No. US 2017/0132371).

	Regarding claim 11,
		- The combination of Hawkins, as modified in view of Sun, teaches the limitations of claim 10 (which claim 11 depends on), as described above.
		- The combination of Hawkins, as modified in view of Sun, does not explicitly teach a system and method, wherein:
- said recommendation is customized to a hospital population.
		- However, in analogous art of medical systems and methods for facilitating review of genetic information and testing, Amarasingham teaches a system and method, wherein:
			- said recommendation is customized to a hospital population (Amarasingham, paragraphs [0048] and [0052]; Paragraph [0052] teaches that the system and method includes a messaging interface 56 that is adapted to generate output messaging codes containing graphical, numeric, and text summary of the risk assessment, reminders, and recommended actions (i.e., recommending that said operator obtain genomic data from a subject).  Paragraph [0048] teaches that the disease/risk logic module 40 may further include an artificial intelligence (AI) model tuning process 50. i.e., the recommendations are customized for each hospital population) in which it is applied.  Further, no manual reconfiguration or modification of the predictive model is necessary.  The artificial intelligence model tuning process 50 may also be useful to scale the predictive model to different health systems, populations (i.e., the recommendations are customized for each hospital population), and geographical areas in a rapid timeframe.  Paragraph [0048] teaches that these adaptive features are beneficial for enabling the system and method 30 to be sufficiently flexible and adaptable to detect and incorporate trends or differences in the underlying patient data or population that may affect the predictive accuracy of a given algorithm.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for facilitating review of genetic information and testing at the time of the effective filing date of the claimed invention to further modify the rapid analysis genomic sequence data system and method taught by Hawkins, as modified in view of Sun, to incorporate a step and feature directed to customizing the artificial intelligence model based on hospital populations, as taught by Amarasingham, in order to enable the system and method to be sufficiently flexible and adaptable to detect and incorporate trends or differences in the underlying patient data or population that may affect the predictive accuracy of a given algorithm. See Amarasingham, paragraph [0048]; see also MPEP § 2143 G.

Regarding claim 12,
		- The combination of Hawkins, as modified in view of: Sun and Amarasingham, teaches the limitations of claim 11 (which claim 12 depends on), as described above.
		- Amarasingham further teaches a system and method, wherein:
			- said hospital population is based on a geographic location (Amarasingham, paragraphs [0048] and [0052]; Paragraph [0052] teaches that the system and method includes a messaging i.e., recommending that said operator obtain genomic data from a subject).  Paragraph [0048] teaches that the disease/risk logic module 40 may further include an artificial intelligence (AI) model tuning process 50. The artificial intelligence model tuning process 48 utilizes adaptive self-learning capabilities using machine learning technologies.  Further, paragraph [0048] teaches that the artificial intelligence model tuning process 50 is adapted to reconfigure or adjust the predictive model based on the specific clinical setting or population (i.e., the recommendations are customized for each hospital population) in which it is applied.  Further, no manual reconfiguration or modification of the predictive model is necessary.  The artificial intelligence model tuning process 50 may also be useful to scale the predictive model to different health systems, populations, and geographical areas (i.e., the recommendations are customized for each hospital population based on a geographic location) in a rapid timeframe.).
	The motivations and rationales to modify the rapid analysis genomic sequence data system and method taught by Hawkins, as modified in view of: Sun and Amarasingham, described in the analysis of the obviousness rejections of claims 8, 10, and 11 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Hawkins (Pub. No. US 2014/0032125); in view of:
- Amarasingham et al. (Pub. No. US 2017/0132371).

	Regarding claim 28,
		- Hawkins discloses the limitations of claim 18 (which claim 28 depends on), as described in the Claim Rejections - 35 U.S.C. § 102 Section above.
		- Hawkins does not explicitly teach a system and method, wherein:
- said recommendation is customized to a hospital population.
Amarasingham teaches a system and method, wherein:
			- said recommendation is customized to a hospital population (Amarasingham, paragraphs [0048] and [0052]; Paragraph [0052] teaches that the system and method includes a messaging interface 56 that is adapted to generate output messaging codes containing graphical, numeric, and text summary of the risk assessment, reminders, and recommended actions (i.e., recommending that said operator obtain genomic data from a subject).  Paragraph [0048] teaches that the disease/risk logic module 40 may further include an artificial intelligence (AI) model tuning process 50. The artificial intelligence model tuning process 48 utilizes adaptive self-learning capabilities using machine learning technologies.  Further, paragraph [0048] teaches that the artificial intelligence model tuning process 50 is adapted to reconfigure or adjust the predictive model based on the specific clinical setting or population (i.e., the recommendations are customized for each hospital population) in which it is applied.  Further, no manual reconfiguration or modification of the predictive model is necessary.  The artificial intelligence model tuning process 50 may also be useful to scale the predictive model to different health systems, populations (i.e., the recommendations are customized for each hospital population), and geographical areas in a rapid timeframe.  Paragraph [0048] teaches that these adaptive features are beneficial for enabling the system and method 30 to be sufficiently flexible and adaptable to detect and incorporate trends or differences in the underlying patient data or population that may affect the predictive accuracy of a given algorithm.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for facilitating review of genetic information and testing at the time of the effective filing date of the claimed invention to modify the rapid analysis genomic sequence data system and method taught by Hawkins, to incorporate a step and feature directed to customizing the artificial intelligence model based on hospital populations, as taught by Amarasingham, in order to the system and method to be sufficiently flexible and adaptable to detect and incorporate trends or differences in the underlying patient data or Amarasingham, paragraph [0048]; see also MPEP § 2143 G.

Regarding claim 29,
		- The combination of Hawkins, as modified in view of Amarasingham, teaches the limitations of: claim 28 (which claim 29 depends on), as described above.
		- Amarasingham further teaches a system and method, wherein:
			- said hospital population is based on a geographic location (Amarasingham, paragraphs [0048] and [0052]; Paragraph [0052] teaches that the system and method includes a messaging interface 56 that is adapted to generate output messaging codes containing graphical, numeric, and text summary of the risk assessment, reminders, and recommended actions (i.e., recommending that said operator obtain genomic data from a subject).  Paragraph [0048] teaches that the disease/risk logic module 40 may further include an artificial intelligence (AI) model tuning process 50. The artificial intelligence model tuning process 48 utilizes adaptive self-learning capabilities using machine learning technologies.  Further, paragraph [0048] teaches that the artificial intelligence model tuning process 50 is adapted to reconfigure or adjust the predictive model based on the specific clinical setting or population (i.e., the recommendations are customized for each hospital population) in which it is applied.  Further, no manual reconfiguration or modification of the predictive model is necessary.  The artificial intelligence model tuning process 50 may also be useful to scale the predictive model to different health systems, populations, and geographical areas (i.e., the recommendations are customized for each hospital population based on a geographic location) in a rapid timeframe.).
	The motivation and rationale to modify the rapid analysis genomic sequence data system and method taught by Hawkins, as modified in view of Amarasingham, described in the analysis of the obviousness rejection of claim 28 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464.  The examiner can normally be reached on Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314-1450


/N.A.A./Examiner, Art Unit 3686

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686